Citation Nr: 1445041	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-21 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. S. Kyle, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969, to include service in the Republic of Vietnam from February 1968 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This matter was previously before the Board in August 2013 when it was remanded for further development.  Since the Board's remand order, the Veteran has filed a supplemental claim for service connection for a total left knee replacement and arthritic changes to the right knee.  These claims have not yet been fully adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and refers them to the AOJ.


FINDING OF FACT

Bilateral hearing loss was noted on the examination when the Veteran was accepted for service.

The Veteran's hearing loss increased in severity beyond natural progression in service; and the Veteran has current hearing loss that is linked to the hearing loss shown in service.


CONCLUSION OF LAW

The criteria for service connection for hearing loss are met.  38 U.S.C.A. § 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The second and third elements of a service-connection in the case of a listed chronic disease may be established by showing continuity of symptomatology.  Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 3.303(b)).  Sensorineural hearing loss may be considered a listed chronic disease on the basis of organic diseases of the nervous system.  See 38 U.S.C.A. § 1101 (West 2002).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (overruled on other grounds, Walker v. Shinseki).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

VA examinations show the Veteran has current hearing loss disability as defined by VA, satisfying the current disability requirement for service connection.  The Veteran's auditory threshold exceeded 40 decibels at 3000 and 4000 Hz bilaterally on VA examinations in March 2010 and July 2011.  He, thus, has a current disability in both ears.

When a claimant engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships of service.  38 U.S.C.A. § 1154(b).  The Veteran served as an infantryman in Vietnam from February 1968 to April 1969.  His claim that he was exposed to acoustic trauma due to small arms fire, heavy machine gun fire, and mortar and artillery fire due to his service in combat is consistent with the circumstances, conditions, and hardships of service.  38 U.S.C.A. § 1154(b).  The Veteran, therefore, is entitled to the combat presumption under section 1154(b).  The Board is required to presume not only that the Veteran experienced acoustic trauma during combat, but also that this acoustic trauma led to hearing loss while he was in active service.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  

There is conflicting evidence regarding the etiology of the Veteran's hearing loss and whether the condition existed prior to his entry into service.  The Veteran self-reported a hearing issue on his September 1966 pre-induction medical examination.  However, a self-reported history of a preservice condition recorded at the time of entrance examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determination as to inception.  38 C.F.R. § 3.304(b)(1).  The pre-induction examining physician did not notate any issues with the Veteran's hearing on the examination form and listed the Veteran's PULHES profile as H-1.  

Following the Board's August 2013 remand order, a VA audiologist conducted an additional hearing examination, but ultimately concluded the test results were unreliable.  The audiologist reviewed the claims file and determined the Veteran suffered hearing loss at 500 Hz bilaterally and at 6000 Hz in the left ear with the remainder of the thresholds within normal limits at the time of his induction to service after converting the September 1966 test results from the American Standards Association (ASA) to the International Standards Organization (ISO) units.  

The Veteran will be considered to have been in sound condition when examined, accepted, and enrolled in service, except as to defects, infirmities, or disorders noted at entrance to service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated beyond natural progression.  38 U.S.C.A. §§ 1111.  The test results as interpreted by the VA examiner show that hearing loss was noted on the examination when the Veteran was accepted for service; hence the presumption of soundness does not apply.  Cf. 38 U.S.C.A. § 1111.

Service connection can nonetheless be established if the pre-existing disability was aggravated in service.  38 U.S.C.A. § 1110.  Aggravation is shown when the disability underwent an increase beyond natural progression in service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

A physician during an April 1969 separation examination clearly indicated the Veteran suffered from partial deafness in the right ear at the time of separation.  The examining physician at separation also listed the Veteran's PULHES profile as H-2, suggesting some degree of hearing loss when compared with the September 1966 PULHES rating of H-1.  Although that examiner indicated the hearing loss existed prior to service, no opinion was provided with regard to aggravation.

An October 2013 VA examination also reports the Veteran suffered "mild hearing loss (30 dB) at 500 Hz in the left ear" at the time of his separation in April 1969.  The Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v Brown, 5 Vet. App. 155, 157 (1993).  The October 2013 examiner did not provide explicit numerical conversions; on its face the service exit examination indicates that there were threshold increases at 4000 Hz. in both ears and at other frequencies.  The 2013 examiner opined that the Veteran had normal hearing at all frequencies, except 500 Hz. in the right ear separation; the results show some hearing loss at 4000 and 500 Hz. in both ears; and at 2000 Hz. in one ear as defined in Hensley.

The Veteran, therefore, had documented hearing loss at the time of his separation from service.  The service department examiner's classification of the disability indicates an increase in disability, as do the threshold increases.

The Board gives greater evidentiary weight to the September 1966 examination that found the Veteran's hearing was normal at induction, as evidenced by the H-1 PULHES profile.  Furthermore, the VA audiologist failed to address the notation of partial deafness in the right ear in the Veteran's separation examination and the down-graded PULHES profile at the time of separation.  Based on the conflicting evidence, and resolving doubt in the Veteran's favor, the Board finds that aggravation is shown.  

Additionally, there is evidence of continuity of symptomatology, linking the documented in-service hearing loss to his current disability.  A September 1994 hearing examination conducted by the Veteran's employer indicates the Veteran's auditory threshold exceeded 40 decibels at 3000 and 4000 Hz in his left ear and 4000 Hz in his right ear.  A subsequent hearing examination by the same employer in June 2010, while noting there was no significant change, reveals a gradual decline in the Veteran's hearing since the baseline test in September 1994.  

The Veteran has also provided credible statements regarding his hearing loss in service and its gradual decline since his separation.  The Veteran has consistently stated he has suffered from a constant ringing in his ears and has had difficulty hearing others speak in crowds since his service in Vietnam.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  As noted supra, the Veteran has a current diagnosis of hearing loss and documented hearing loss at the time of his separation of service.  Furthermore, "[s]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

The evidence in this case is in at least equipoise as to whether the current hearing loss is related to in-service noise exposure.  Resolving reasonable doubt in the Veteran's favor, service connection for hearing loss is granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


